Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 8, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160034(88)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
                                                                    SC: 160034
  v                                                                 COA: 345268
                                                                    Saginaw CC: 84-005570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

        On order of the Chief Justice, the motion of the Juvenile Law Center and the
  American Civil Liberties Union of Michigan to file a brief amicus curiae is GRANTED.
  The amicus brief submitted on July 2, 2020, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 8, 2020

                                                                              Clerk